DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.
Claim Status and Formal Matters
	This action is in response to papers filed 4/25/2022.
	Claims 1, 4-25 are pending.
	Claims 1, 4, 7, have been amended.
Applicant’s election without traverse of group I, claims 1-5, 10, 16-17 and CpG position 10 in the reply filed on 2/18/2019 is acknowledged.
Claims 6-9, 11-15, 18-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/18/2019.
Claims 1, 3-5, 10, 16-17, 20-25 are being examined.  
The previous 112(b) rejection has been withdrawn.
The previous art rejections have been withdrawn in view of the amendment to require the sample comprise CD56+ NK cells.
Priority
The instant application was filed 02/12/2018 and is a national stage entry of PCT/EP2016/072522 having an international filing date: 09/22/2016 and claims foreign priority to GB1516971.7, filed 09/25/2015.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 10, 16, 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (Proceedings National Academy of Sciences (2013) volume 110, pages 6037-6042) and GenBank: AC116552.2 Homo sapiens chromosome 16 clone RP11-21B21, complete sequence (PRI 07-JAN-2004, Homo sapiens chromosome 16 clone RP11-21B21, complete sequence - Nucleotide - NCBI (nih.gov)).
Independent claims required bisulfite treating DNA for a sample comprising NK cells and amplification.
With regards to claim 1 and 22, Schroeder teaches whole methylome analysis of placenta (title, abstract).  Schroeder teaches, “For comparison, DNA samples were isolated from three different postmortem human tissues: cerebellum (from an 8-y-old
male donor), frontal cerebral cortex, and kidney (both from a 4-y-old male). In addition, DNA was extracted from one natural killer (NK) cell blood isolate (from an 8 y old male donor) and two additional full term placentas. DNA methylation was analyzed by MethylC-seq (Table S1). In contrast to the hypomethylation observed in all three placental samples (Fig. S1 C and D), methylation was globally higher in cerebral cortex (77.38%), cerebellum (75.73%), NK cells (78.97%), and kidney (76.80%).”(6038, 1st column, bottom). 	Schroeder teaches  genomic DNA was bisulfite treated, amplified,  and sequenced methyl seq(MethylC-seq).
	Schroeder does not specifically teach MVD or SEQ ID NO 1.  
GenBank: AC116552.2 teaches nucleotides 12260-12698 which comprise SEQ ID NO 1. 
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to bisulfite treat and amplify MVD or SEQ ID NO 1  inCD56+ natural killer cells and compare to other samples.  The artisan would be motivated to examine the role of methylation of MVD in tissue specific differences.  The artisan would have a reasonable expectation of success as the artisan is using known methods to detect methylation of known genes.
With regards to claims 4, 21, Schroeder teaches methylation pyrosequencing (methylation pyrosequencing), Illumina methylation array (Illumina Infinium 450K Array Analysis).  .  
With regards to claim 5 and 10, Schroeder teaches, “Fig. 1B shows that the frequency distribution of local placental methylation levels is distinctly bimodal, with peaks of both partially methylated (about 45% methylated) and highly methylated (about 80% methylated) regions.” (page 6038 1st column-2nd column).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to compare methylation  frequency or amounts to genes or regions in other samples.  The artisan would be motivated as Schroeder teaches this is a common practice.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods and analysis methods.  
With regards to claim 20, 24, Schroeder teaches NK CD56+ cells were isolated from the blood (MethylC-seq).
Claims 16, 23 and 25 are obvious over the art as Schroeder teaches methods of determining methylation.  Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claim to determine methylation in amplicons from bisulfite treated DNA.  The artisan would be motivated as the reason to bisulfite treat DNA is to detect methylation.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods in the art.  

Claim 1, 4-5, 16-17, 20-25  is/are rejected under 35 U.S.C. 103 as being unpatentable Li (Thesis: MODULATING THE EXPRESSION OF ENZYMES OF ISOPRENOID SYNTHESIS: EFFECTS ON Vγ9Vδ2 T CELL ACTIVATION AND TUMOR CELL GROWTH (2009), Gruenbacher(Cancer Res; 70(23); 9611–20.(2010)   Pompeia (Cancer Genomics & Proteomics (2004) volume 1, pages 387-406) and Kristensen (Clinical Chemistry (2009) volume 55, pages 1471-1483), GenBank: AC116552.2 Homo sapiens chromosome 16 clone RP11-21B21, complete sequence (PRI 07-JAN-2004, Homo sapiens chromosome 16 clone RP11-21B21, complete sequence - Nucleotide - NCBI (nih.gov))
Li teaches, “This study focuses on phosphoantigen specific Vγ9Vδ2 T cells which only exist in human and non-human primates. This population accounts for 1%-5% of peripheral blood T-lymphocytes but their frequency can rise to 50% of total blood T cells upon infection. Vγ9Vδ2 T cells can be activated by nonpeptide compounds with critical
phosphate moieties which are termed as phosphoantigens. These include isopentenyl
pyrophosphate (IPP), a key compound of isoprenoid synthesis in all organisms (ii, 2nd paragraph).  Li teaches, “The other crucial enzymes surrounding IPP production or metabolism include mevalonate pyrophosphate decarboxylase (MVD), isopentenyl pyrophosphate isomerase (IDI), farnesyl pyrophosphate synthase (FPPS) and geranyl-geranyl pyrophosphate synthase (GGPPS) (page 6. Bottom)  Li teaches, “CD56 and CD27 molecular expression have been reported as the promising phenotypes to define different functional subpopulations of human Vγ9Vδ2 T cells, respectively.”
	

Gruenbacher  teaches, “In 16 different donors, 11.7  2.5% of total PBMCs were CD56þ. CD56þ PBMCs consisted mainly of NK cells (52.5  19.5%) and also of a CD3þ T-cell subset (23.6  7.3%), which harbored a substantial gd T-cell population ranging from 20% to 69.5% of all CD56þ T cells (13). Moreover, we and others have shown that CD56þ PBMCs also harbor CD14þ monocyte/DC-like APCs (10.7  5.7%; Fig. 2A; refs. 13–15). “ (page 9613, 1st column, top) Gruenbacher teaches, “To identify the cellular source of IFN-g, we performed intracellular staining of IFN-g in CD56þ PBMCs after stimulation with statin plus IL-2. Cells were counterstained for CD3 and CD56 to distinguish T from NK cells as well as CD56bright from CD56dim NK cells (28, 29). Data shown in Figure 4A clearly indicate that IFN-g was almost exclusively produced by CD3CD56þ cells (i.e., NK cells). Among NK cells, only CD56dim cells (i.e., cytotoxic NK cells) produced IFN-g (Fig. 4B).”  
While, Li and Gruenbacher suggest the role of mevalonate synthesis in hematopoietic cells including human natural killer cells  CD56+, they do not specifically teach examination of MVD methylation of SEQ ID NO 1..
However, Pompeia teaches MVD is down regulated in human multiple cells treated with zebularine  (a methyltransferase inhibitor) relative to control samples and cells treated with zebularine and allowed to grow for 2 weeks are washing off zebularine (cell treatment (388, 2nd column) and table IIa.
Pompeia teaches, “Epigenetic silencing by methylation is considered an important step in the carcinogenic process, leading to the decreased expression of genes that inhibit tumor growth, such as tumor suppressor and apoptotic genes. Interestingly, our results indicate that methylation-induced gene upregulation may also be important in the process of cell transformation and cancer, as 28 of the down-regulated genes have already been shown to be cancer-promoting, as opposed to 10 that are found to inhibit carcinogenesis (Tables IIIa-c). Another 13 genes are involved in cholesterol metabolism, which has been linked with tumorigenic states, indicating that multiple myeloma cells such as KAS 6/1 may have undergone, throughout their transformation process, changes in "housekeeping" gene methylation patterns in such a way as to favor pro-carcinogenic genes and repress tumor-suppressor genes (46,47).”  (page 399, 2nd column, last full paragraph).
Further, Kristensen teaches methods of determining methylation (title).  Kristen teaches  bisulfite sequencing, HeavyMethyl, MethyLight, etc. (table 1). Kristensen teaches bisulfite treatment followed by amplification ((sodium bisulfite treatment) 1472, 2nd column).  
GenBank: AC116552.2 teaches nucleotides 12260-12698 which comprise SEQ ID NO 1 and MVD. 
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to bisulfite treat and amplify MVD or a sequence comprising SEQ ID NO 1  in human natural killer CD56+ cells and compare to other hematopoietic cells.  The artisan would be motivated to examine the role of methylation of MVD in and CD56+ natural killer cells.  The artisan would have a reasonable expectation of success as the artisan is using known methods to detect methylation of known genes.(claims 1, 10, 20, 22, 24)
With regards to claim 2, Pompeia teaches examination of promoter methylation.
With regards to claim 4, Kristen teaches  bisulfite sequencing, HeavyMethyl, MethyLight, etc. (table 1).
With regards to claim 5, Kristensen teaches,”  As with all quantitative MSP-based methods that use sodium bisulfite–modified DNA, a control gene is used to normalize for DNA input”
Claim 16 recites, “wherein said at least one CpG position is selected from CpG positions 10, 11, 12, and 13 in a fragment of SEQ ID NO 1.”  This is obvious for the reasons of record.
Thus claim 16 is obvious over the art of Pompeia and Kristen.
With regards to claim 17, Kristensen teaches GAPDH as a control 
With regards to claim 20, human MVD gene from a multiple myeloma would be the same sequence as an MVD, absent any evidence to the contrary.  
Claims 23 and 25 are obvious over the art as Kristen teaches methods of determining methylation.  Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claim to determine methylation in amplicons from bisulfite treated DNA.  The artisan would be motivated as the reason to bisulfite treat DNA is to detect methylation.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods in the art.  
With regards to claim 24, Kristensen teaches the use of body fluids (1471, 2nd column; 1480, bottom, 1st column, 2nd column) and blood (conclusions and perspective).  
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to examine MVD or SEQ ID NO1 methylation in blood or body fluids by bisulfite treatment and amplification.  The artisan would be motivated to determine if methylation of MVD or SEQ ID NO 1 was present in the blood of human subjects with multiple myeloma or other cancers as a less invasive method of detecting cancer.  The artisan would have a reasonable expectation of success as the artisan is merely using known means to examined methylation of known sequences.  
Response to Arguments
The response traverses the rejection asserting the prior art does not specifically teach CD56+ natural killer cells.  This argument has been thoroughly reviewed but is not considered persuasive as Li and Gruenbacher suggest this.  The response asserts there is no teaching or suggestion of SEQ ID NO 1.  This argument has been thoroughly reviewed but is not considered persuasive as Pompeia teaches MVD is regulated by methylation and MVD must comprise SEQ ID No 1.  Thus rendering the limitation obvious.
The response continues by arguing the detection of methylation to detection CD56+ NK cells.  This argument has been thoroughly reviewed but is not considered persuasive as this is not a limitation of the claim.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 4-5, 16-17, 20-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9,  US patent 11, 391,581 and Gruenbacher(Cancer Res; 70(23); 9611–20.(2010) .  Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The instant claims are drawn to methods of identifying CD56+ NK cells by methylation of MVD via bisulfite treatment and amplification compared to a control.
The claims of 246 are drawn to methods of identifying blood immune cells by methylation following bisulfite and amplification of standard genes.  The specification of ‘246 teaches MVD is one of the genes (figure 1). Further dependent claims draw the invention to NK cells.
Gruenbacher  teaches, “In 16 different donors, 11.7 ± 2.5% of total PBMCs were CD56+. CD56+ PBMCs consisted mainly of NK cells (52.5 ± 19.5%) and also of a CD3+ T-cell subset (23.6± 7.3%), which harbored a substantial gd T-cell population ranging from 20% to 69.5% of all CD56þ T cells (13). Moreover, we and others have shown that CD56þ PBMCs also harbor CD14+ monocyte/DC-like APCs (10.7± 5.7%; Fig. 2A; refs. 13–15). “ (page 9613, 1st column, top)
Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims that the instant claims are an obvious species of the genus claim in ‘246 as ‘246 teaches methylation detection of MVD in blood sample cells which based on the teachings of Gruenbacher comprise CD56+ NK cells The artisan would be motivated as ‘246 claims the detection of NK cells based on methylation. 
Response to Arguments
The response traverses the rejection asserting the claims are patentably distinct.  This argument has been thoroughly reviewed but is not considered persuasive as the claims are co-extensive in scope as detailed in the rejection.
Claim 1, 4-5, 16-17, 22-25  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-23,  application 17/256,390 .  Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The instant claims are drawn to methods of identifying CD56+ NK cells by methylation of MVD via bisulfite treatment and amplification compared to a control.
The claims of 390 are drawn to a method for an improved methylation assay for identifying blood immune cells, comprising the steps of a) providing a sample of human blood, , comprising genomic DNA of blood immune cells; b) treating said genomic DNA of said blood immune cells with bisulfite to convert unmethylated cytosines into uracil; c) amplifying [[of]] said treated genomic DNA using suitable primer pairs to produce amplicons; and d) identifying said blood immune cells based on analyzing said amplicons as amplified, wherein said amplification and analysis comprise amplification and/or qPCR using primers and probes selected from at least one set  select from SEQ ID NOs. 1 to 12 for CD4, SEQ ID NOs. 13 to 20 for CD8beta, SEQ ID NOs. 21 to 28 for lipoprotein receptor-related protein 5 (LRP5 , SEQ ID NOs. 29 to 36 for mevalonate pyrophosphate decarboxylase_(MVD , SEQ ID NOs. 37 to 44 for lipocalin-2 (LCN21, and SEQ ID NOs wherein a demethylation of at least one CpG position in said amplicon is indicative for at least one blood immune cell selected from CD3+ T cells, CD4+ T cells, CD8+ T cells, neutrophils, CD14' monocytes, CD56+ NK cells, and CD19' B cells..
Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims the claim of ‘390 encompass the instant claims of treating a sample comprising CD56+ NK cells genomic DNA with bisulfite and amplifying.
Response to Arguments
This is a new ground of rejection.
Summary
	No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634